Citation Nr: 0110954	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-17 346A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1997 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims of service connection for 
post-traumatic stress disorder (PTSD), ear disability, a 
respiratory disorder, and a cardiac disorder.  In September 
1997, the veteran withdrew his claim of service connection 
for ear disability.  38 C.F.R. § 20.204(b) (2000) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  In March 1998, a 
RO hearing officer granted service connection for PTSD with 
panic attacks and agoraphobia.  

When service connection for psychiatric disability was 
granted in March 1998, the hearing officer found that 
breathing problems and cardiac problems were considered part 
of the veteran's service-connected psychiatric disability.  
However, when notice of this action was sent to the veteran, 
the RO specifically indicated that service connection had not 
been granted for breathing and cardiac problems.  This was 
done in a March 20, 1998, letter.  Consequently, it appears 
that there remains on appeal a question of entitlement to 
service connection for respiratory and cardiac difficulties 
other than those contemplated by the March 1998 grant of 
service connection.  Accordingly, the issues on appeal are 
construed as claims of entitlement to service connection for 
respiratory and cardiac disability other than that which has 
already been service connected.  


REMAND

As suggested above, some confusion exists as to the exact 
nature of the respiratory and cardiac problems for which 
service connection has already been conceded and that for 
which service connection remains denied by the RO.  Further 
evidentiary development by way of medical opinion evidence is 
required to sort out this problem.  

Additionally, there has been a change in the law which 
requires further action by the RO.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining a VA examination.  Specifically, the Board 
notes that, while the veteran argues that he has current 
respiratory and cardiac disorders that were caused by wearing 
an asbestos fire-fighting suit while in military service, or 
caused by service-connected psychiatric disability, the 
record on appeal appears to be devoid of current clinical 
evidence of his having chronic organic respiratory or cardiac 
disorders.

His service medical records, including a May 1969 entry 
examination, chest x-rays taken in August 1969 and October 
1969, as well as an August 1972 separation examination, were 
negative for complaints, diagnoses, or treatment for either a 
respiratory or a cardiac disorder.  On the other hand, 
reserve component medical records, dated from November 1973, 
show complaints of palpitation, a pounding heart, dizziness, 
and/or fainting spells.  In April 1975, it was noted that an 
electrocardiogram (EKG) showed sinus arrhythmia.  Moreover, 
private treatment records dated from September 1983 show 
complaints and/or treatment for chest discomfort/pain, heart 
palpitations, and/or dyspnea (see private treatment records 
from Palm Beach Gardens Hospital dated in September 1983; 
examination report from Richard J. Price, M.D., dated in July 
1989).  EKGs showed frequent multifocal premature beats (see 
private treatment records dated in September 1983) as well as 
bradycardia with frequent premature atrial contraction (PAC) 
(see April 1987 EKG).  Records dated from February 1989 show 
that the veteran had periodic complaints and/or treatment for 
acute bronchitis and asthma (see private treatment records 
dated in February 1989, May 1989, and January 1995).  
Nonetheless, other reports, such as September 1983 private 
treatment records from Palm Beach Gardens Hospital show that 
EKGs, chest x-rays, and a lung scan were normal.  It was also 
opined that stress or a muscle injury had caused chest 
discomfort, and that the cardiac arrhythmias not only 
diminished soon after hospitalization but were well 
controlled with medication.  Similarly, in July 1989, Dr. 
Price opined that the veteran had no evidence of ischemic 
heart disease; his chest pain was considered musculoskeletal 
in nature, and the dyspnea was thought to be due to a panic 
disorder.  Likewise, February 1989 chest x-rays were normal 
and the May 1994 treadmill examination showed no evidence of 
ischemia.  Furthermore, VA examiners in January 1997 
concluded, after both a review of the record and a 
comprehensive examination of the veteran (the examination 
included chest x-rays and a pulmonary function test), that 
the veteran had essentially unremarkable examinations.  See 
January 1997 VA trachea and bronchi and the non-tuberculosis 
disease examinations.  In short, the salient point to be made 
is that it appears that the medical evidence of record 
strongly suggests that the veteran does not have chronic 
organic respiratory and cardiac disorders.  However, given 
that service connection was granted for such difficulties 
relative to the service-connected psychiatric disability, 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 and to ascertain whether service 
connection should be granted for other respiratory or cardiac 
disability.

Consequently, the appeal is REMANDED to the RO for the 
following action:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined by 
appropriate specialist(s).  The 
examiner(s) should provide opinions as to 
whether the veteran currently suffers 
from cardiac or respiratory disability 
other than that caused by psychiatric 
disability.  The diagnosis, if any, and 
the medical probabilities that any such 
disability is attributable to military 
service, or caused or made worse by 
already service-connected disability 
should be set forth.  If it is determined 
that there is no current disability, no 
relationship to military service, or no 
relationship to an already service-
connected disability, the examiner(s) 
should expressly say so and provide 
detailed reasons for such opinions.  All 
opinions should be explained in light of 
the available record, including the 
records which tend to show lung and heart 
disabilities.

3.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued that 
addresses the RO's adjudicatory action 
and all evidence received since the June 
1998 SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


